                                                                                            USDSSDNY
                                                                                            DOCUMENT
                                                                                            ELECTRONICALLY FILED
                       Federal Defenders                                         52 Duane
                                                                                            DOC #: - - : - - ~ = ~ ~ - - : , - -
                       OF NEW YORK, INC.                                                    ~\f~{f:~kr;~ ~~ J
                      David E. Patton                                                                 Sowher11 Dis1ric1 of N,:w York
                       Execwive Director                                                                  Jenni fe r L. Brown
                                                                                                           Attome)'-in-Charge




                                                                                                   July 6, 2021

                     BYECF

                     The Honorable Judge Kimba M. Wood
                     United States District Judge
                     Southern District of New York                                                        MEMO ENDORSED
                     500 Pearl Street
                     New York, NY 10007


                     RE:     United States v. Anthony Young
                             20 Cr. 201 (KMW)

                     Honorable Judge Wood:

                             A control date in the above-captioned matter was set for today, July 6, 2021. Over the past
                     several weeks, the parties have been actively conferring about a possible pretrial disposition in this
                     matter. Accordingly, I respectfully request an in-person change of plea hearing for Mr. Young in
                     August or September of 2021. The Government consents to this request.

                             The Government also requests, with the consent of defense counsel, that the Court exclude
                     time through the next-scheduled conference under the Speedy Trial Act. Such an exclusion would
                     be in the interests of justice as it would allow the parties time to continue discussions concerning
                     a pretrial disposition of this matter. See 18 U.S.C. § 3161(h)(7)(A).

                             Thank you for your consideration of this request.

     ~ Col.M.+ -rP--fvvo ~ Cl-\ti.f'\cyL                           °6       Respectfully submitted,
?L<.~           ~ ~~~~ Co~ . A-Ct>\\"¼\
 .-J af(.       i~   s c, tv "'- u ud i f St- (>1C ~ 7 ,                           Isl
0 '-                                                                        Marne L. Lenox
o,O~ (          Cl r- / I : '3,0 ~ -~ · 11 IV'-( i ~                        Assistant Federal Defender
            •                                                               (212) 417-8721
~~clu~...tti pl.{(SuNO
                       1
                                           ~ )~USC 3\l;l[h:i1)rA) 1
 t'r\(1)         ~     ~~M~ 1 1 c:.1,~l .                                            , SO ORDERED:               N.Y., N.Y.
            ~        cc:      Sarah Kushner, Assistant U.S . Attorney



                                                                                            KIMBA M. WOOD
                                                                                                U.S.D.J.
